Citation Nr: 0728283	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initially compensable evaluation for 
gastroesophageal reflux disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post right shoulder surgery times four 
with degenerative changes


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
December 2003.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

In the June 2005 appeal to the Board and a May 2006 
statement, the veteran raised the issues of entitlement to 
service connection for a right hand disorder, as secondary to 
the service-connected right shoulder disorder; entitlement to 
service connection for a right forearm disorder, as secondary 
to the service-connected right shoulder disorder; and 
entitlement to service connection for a left hand disorder, 
as secondary to the service-connected right shoulder 
disorder.  These issues have not been developed for appellate 
review and are therefore referred to the RO for appropriate 
disposition.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for status post right shoulder surgery times 
four with degenerative changes is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
gastroesophageal reflux disease (GERD) is currently 
manifested by persistent heartburn, occasional chest pain, 
and occasional reflux.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initially compensable evaluation for GERD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in December 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's GERD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for GERD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for GERD was granted by a January 2004 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.114, Diagnostic Code 7346, effective 
January 1, 2004.

The veteran's service medical records show that GERD and 
other digestive disorders have been repeatedly diagnosed 
since 1997.  An October 2001 in-service hospital discharge 
summary stated that the veteran was admitted with complaints 
of chest pains.  The diagnosis was likely chest pain 
secondary to gastrointestinal etiology.  A May 2003 
in-service medical report stated that the veteran had a 
history of GERD, dyspepsia, and gastritis.  On physical 
examination, no relevant 


abnormalities were noted.  The impression was history of 
GERD/dyspepsia with good medical response but unable to be 
weaned off treatment.  A May 2003 in-service endoscopy report 
stated that the pre-operative diagnosis was abdominal pain 
and gave a diagnosis of mild duodenitis.

In a September 2003 VA pre-discharge examination report, the 
veteran complained of severe heartburn.  He denied nausea and 
vomiting and stated that his weight was stable.  The veteran 
complained of reflux up his throat, aggravated by tuna fish, 
salads, and milk.  He reported that he had heartburn with 
stress and no signs and symptoms without stress.  On physical 
examination, no relevant abnormalities were noted.  The 
diagnosis was GERD with positive endoscopy.

A May 2005 VA esophagus and hiatal hernia examination report 
stated that the veteran's GERD required daily use of a 
"proton pump inhibitor" and had "stabilized somewhat."  
The veteran reported experiencing recurrent dyspepsia at 
night.  There was no considerable impairment of his health, 
and no weight loss or anemia were associated with the 
condition.  The diagnosis was GERD, treated with daily 
morning proton pump inhibitor with continued nocturnal 
dyspepsia.

The Schedule provides that assignment of a 10 percent rating 
is warranted with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Where a minimum schedular evaluation 
requires residuals, and the Schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
See 38 C.F.R. § 4.31 (2006).

The medical evidence of record shows that the veteran's GERD 
is currently manifested by persistent heartburn, occasional 
chest pain, and occasional reflux.  The veteran has 
consistently complained of heartburn, including in the most 
recent 


medical examination report in May 2005.  Furthermore, the 
medical evidence shows that the veteran experienced chest 
pains due to his GERD in October 2001.  This is substantiated 
by the May 2003 in-service endoscopy report which stated that 
the veteran had a pre-operative diagnosis of abdominal pains.  
Finally, in the September 2003 VA pre-discharge examination 
report, the veteran complained of reflux up his throat.  
Accordingly, an initial evaluation of 10 percent is warranted 
for the veteran's service-connected GERD.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

However, the medical evidence of record does not show that 
the veteran has experienced dysphagia, nor does it show that 
the veteran's GERD is productive of considerable impairment 
of health.  Furthermore, while the medical evidence of record 
shows that the veteran currently experiences significant arm 
and shoulder pain, this is due to a separate medical 
disorder, not related to his service-connected GERD.  
Accordingly, an initial rating in excess of 10 percent is not 
warranted for the veteran's service-connected GERD.  See id.  
As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection GERD, there is no basis for 
staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial disability evaluation of 10 percent, but no more, 
for GERD is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


REMAND

The Board finds that the veteran's claim for entitlement to 
initial evaluation in excess of 10 percent for status post 
right shoulder surgery times four with degenerative changes 
must be remanded.  Under the Veterans Claims Assistance Act 
of 2000, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
duty to assist includes a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  With respect to disabilities of a joint, an 
examination must address the presence of additional 
functional loss due to weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Both 
the September 2003 and May 2005 VA medical reports stated 
that the veteran experienced significant pain during range of 
motion testing of his right shoulder.  However, the examiners 
did not specify the specific degree of motion at which pain 
began.  Accordingly, a new examination must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
shoulder disorder.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated 


testing must be conducted, including a 
thorough orthopedic examination of the 
right shoulder.  The orthopedic examiner 
must conduct range of motion studies on 
the right shoulder, to specifically 
include forward flexion, abduction, 
external rotation, and internal rotation.  
The examiner must first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, lack of coordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected right shoulder 
disorder.  The examiner must also report 
any neurological findings due to the 
veteran's service-connected right 
shoulder disorder.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled 


examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


